Citation Nr: 0925487	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  08-08 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE
Entitlement to an extension of the delimiting date of May 30, 
2005 for educational assistance benefits under Chapter 35, 
Title 38, United States Code.




ATTORNEY FOR THE BOARD

J. Connolly, Counsel





INTRODUCTION

The Veteran had active service during the Vietnam War era  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 decision by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).


FINDINGS OF FACT

1.  The appellant's delimiting date for use of Chapter 35 
Dependent's Educational Assistance benefits was May 30, 2005.

2.  The appellant attained the age of 31 years in January 
2007.  


CONCLUSION OF LAW

The criteria for an extension of the delimiting date for 
educational assistance benefits pursuant to Chapter 35, Title 
38, United States Code, have not been met.  38 U.S.C.A. §§ 
3501, 3512 (West 2002 & Supp. 2008); 38 C.F.R. §§ 21.3040, 
21.3041, 21.3043, 21.3300 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  There are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has 
been held not to apply to claims based on allegations that VA 
decisions were clearly and unmistakably erroneous.  Id.  It 
has been held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the provisions pertaining to 
VA's duty to notify and to assist do not apply to a claim if 
resolution of the claim is based on interpretation of the 
law, rather than consideration of the factual evidence.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The 
Court has also held that compliance with the VCAA is not 
required if additional evidence could not possibly change the 
outcome of the case.  See Valiao v. Principi, 17 Vet. App. 
229, 232 (2003).

In another class of cases, remand of claims pursuant to VCAA 
is not required because evidentiary development has been 
completed.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
Dela Cruz.  Although the Court said in Wensch that VCAA did 
not apply in such cases, it may be more accurate to say that 
VCAA applied, but that its notice and duty to assist 
requirements had been satisfied. When it is clear that there 
is no additional evidentiary development to be accomplished, 
there is no point in remanding the case.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator Rockefeller).

The Board first notes that this issue turns on statutory 
interpretation.  See Smith.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.). As such, no further action is required pursuant to 
the VCAA.

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the child of a veteran 
who has a total and permanent disability rating from a 
service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A); 
38 C.F.R. § 21.3021.  The record reflects that the appellant 
is the Veteran's child, and that the Veteran is in receipt of 
a permanent and total disability rating.  Basic eligibility 
for Chapter 35 benefits was established for the appellant by 
the RO and she has utilized some of these benefits.  See 38 
U.S.C.A. § 3501; 38 C.F.R. § 21.3021(a)(1)(i).  Therefore, 
the appellant met the basic eligibility requirements for 
educational assistance benefits under Chapter 35.  The period 
of eligibility for a child of the veteran generally extends 
from the child's eighteenth birthday and ends on the child's 
twenty-sixth birthday.  38 U.S.C.A. § 3512(a); 38 C.F.R. § 
21.3041.  During that eight year period (ninety-six months), 
the child is entitled to educational assistance not to exceed 
45 months, or the equivalent thereof in part-time training.  
38 U.S.C.A. § 3511(a); 38 C.F.R. §§ 21.3020(b), 21.3044(a).  
The appellant's delimiting date in this case was 
May 30, 2005.  

In 1999, while the appellant was enrolled at Prescott College 
in pursuit of a Bachelors Degree, she was reportedly involved 
in a motor vehicle accident in which she sustained a 
traumatic brain injury.  According to the appellant, this 
accident occurred three days after she had registered for her 
final semester of classes; she was also registered to receive 
VA education benefits for that semester and was 23 years of 
age at that time.  She reportedly was unable to return to 
school because of injuries sustained in that accident until 
the Fall of 2002 when she decided to re-enroll at Prescott 
College in an attempt to complete the degree she was working 
toward prior to her accident, and after more than two 
semesters, she graduated with a degree in Environmental 
Studies in May 2003.  It appears from the record that the 
appellant was in receipt of VA educational assistance 
benefits during this time.  In June 2007, the appellant filed 
a claim for an extension of her delimiting date for the 
receipt of VA educational assistance under Chapter 35.    

In certain situations, the delimiting date may be modified or 
extended beyond a child's 26th birthday, but generally not 
past his/her 31st birthday.  38 U.S.C.A. § 3512; 38 C.F.R. §§ 
21.3040(d), 21.3041(g).  The exception to this limit is the 
narrow circumstances presented in 38 C.F.R. § 21.3041(g) 
which allows for an eligible person who turns 31 in the 
middle of an academic quarter or semester to finish out the 
remainder of that quarter or semester before the termination 
of the benefit.  Also, under this provision, the ending date 
may be extended if the eligible person's program of education 
has been suspended due to conditions determined to be beyond 
the eligible person's control as listed at 38 C.F.R. § 
21.3043.  If it is found that a suspension of a program of 
education was in fact due to conditions beyond the eligible 
person's control, then the ending date may be extended for 
the length of the period of suspension, but not beyond the 
eligible person's 31st birthday.  38 C.F.R. § 21.3041(g).  
This provision applies in situations where a claimant is 
already in receipt of Chapter 35 educational assistance 
benefits and is pursuing her education, but has had to stop 
her education because of certain events beyond her control.  
An extension is also available if an eligible child is 
ordered to active duty or involuntarily ordered to full-time 
National Guard duty during her period of eligibility. 38 
C.F.R. § 21.3041(h).  Further, special restorative training 
may also be authorized under 38 C.F.R. § 21.3300.

In this case, it is clear that the appellant was prevented 
from continuing her educational pursuits due to medical 
issues, which would come under the exceptions outlined in 38 
C.F.R. § 21.3043.  However, as noted, that provision only 
allows for extensions up to the eligible person's 31st 
birthday.  The appellant in this case attained 31 years of 
age in January 2007.  Therefore, at the time that she filed 
her claim for an extension for the receipt of Chapter 35 
benefits in June 2007, she was beyond the age limitation.  

In this case, the appellant does not meet any of the other 
exceptions outlined in 38 C.F.R. § 21.3041(g-h) nor does she 
maintain that special restorative training is necessary.  
Thus, the appellant does not meet statutory criteria for an 
extension.  38 C.F.R. §§ 21.3041(g-h), 21.3043, 31.3300.  She 
consequently lacks entitlement, under the law, to further 
educational assistance benefits pursuant to Chapter 35 
benefits.  While the Board is acknowledges and sympathizes 
with the appellant's arguments and concerns, the law prevents 
a favorable outcome.  Unfortunately, the regulatory criteria 
and legal precedent governing eligibility for the receipt of 
Chapter 35 educational assistance benefits are clear and 
specific, and the Board is bound by these criteria.  See 38 
U.S.C.A. § 7104.  Therefore, the Board concludes that the 
appellant cannot receive educational assistance benefits 
under Chapter 35 as a matter of law. 




ORDER

Entitlement to an extension of the delimiting date of May 30, 
2005 for educational assistance benefits under Chapter 35, 
Title 38, United States Code is denied.



____________________________________________
S. L. KENNEDY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


